Citation Nr: 1759095	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-21 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to October 2, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran is in receipt of a 100 percent schedular rating from October 2, 2014; therefore, the issue of entitlement to a TDIU is moot from that date, forward.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008); DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999)).  Thus, the issue currently on appeal is entitlement to a TDIU prior to October 2, 2014, and it has been characterized as such on the title page.


FINDING OF FACT

The probative evidence of record shows the Veteran was rendered unable to obtain or maintain gainful employment due to his service-connected disabilities prior to October 2, 2014.


CONCLUSION OF LAW

The criteria for a TDIU prior to October 2, 2014 are met.  38 U.S.C. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he was unable to obtain or maintain gainful employment due to his service-connected disabilities prior to October 2, 2014.

VA will grant a TDIU where a Veteran's service-connected disabilities are rated less than total and the evidence shows that they prevent him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341 (a), 4.19 (2016).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

At the outset, the Board notes that the Veteran met the schedular requirements for a TDIU prior to October 2, 2014.  Service connection had been established for depression (rated as 10 percent disabling); sleep apnea (rated as 50 percent disabling); degenerative disc disease lumbosacral spine with intervertebral disc syndrome (rated as 40 percent disabling); migraines (rated as 30 percent disabling); cubital tunnel syndrome with radiculopathy of the left upper extremity (rated as 10 percent); cubital tunnel syndrome with radiculopathy of the right upper extremity (rated as 10 percent); osteoarthritis, right first metatarsophalangeal joint (rated as 10 percent disabling); cervical degenerative disc disease with intervertebral disc syndrome (rated 10 percent disabling); artrial fibrillation (rated 10 percent disabling); gastroesophageal reflux disease (rated 10 percent disabling); right shoulder strain with degenerative joint disease (rated 10 percent disabling); sciatic nerve dysfunction, right lower extremity (rated 10 percent disabling); tinnitus (rated 10 percent disabling); liver hemangioma (rated noncompensable); scars, residuals, s/p herniorrhaphy (rated noncompensable); scar residual, s/p excision sebaceous cyst (rated noncompensable); patellofemoral syndrome, right knee (rated noncompensable); patellofemoral syndrome, left knee (rated noncompensable).  The Veteran's combined schedular rating was 70 percent or greater prior to October 2, 2014, thus the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).

After reviewing the evidence of record, the Board finds that the most probative evidence shows that the Veteran was precluded from obtaining or maintaining substantially gainful employment due to his service-connected disabilities prior to October 2, 2014.

Regarding the Veteran's occupational history, in October 2014, the Veteran reported that he last worked in August 2012 as a customer service representative.  Additionally, the Veteran has experience as a warehouseman/materials handler.

Turning to the other evidence of record, during an April 2011 private treatment examination, the Veteran reported that he worked in a warehouse, but suffered a back injury and was no longer working.  The private medical examiner noted the Veteran's previous military disability and opined that the current back pain was related to a previous injury/disease which was aggravated by a recent fall on the job.

In April 2011, the Veteran was afforded a VA examination in which the examiner opined that the Veteran's service-connected conditions impact his ability to work in that he cannot stand, sit, or walk for long periods; he cannot lift more than ten pounds; and he cannot bend, or stoop, or squat. 

In May 2012, the Veteran was afforded VA examinations for both his knee and migraine headaches.  The examiner opined that the Veteran's knee condition impacted his ability to work in that Veteran had knee pain with prolonged standing and walking.  Addressing the Veteran's migraine condition, after noting that on average the Veteran experienced migraines more frequently than once per month over the last several months, the examiner opined that the Veteran's migraines affected his ability to work in that he cannot work when he has migraines. 

In light of the occupational effects described above, the Board finds that the Veteran's service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment.  Resolving all doubt in the Veteran's favor, entitlement to a TDIU prior to October 2, 2014 is warranted.  38 U.S.C. § 5107 (b).


ORDER

A TDIU prior to October 2, 2014 is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


